DETAILED ACTION
This final action is in response to the amendment filed on 23 February 2021.
Status of Claims
Claims 1-14 are pending.
Claims 1-14 were amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 23 February 2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.	
Claim Objections
Claims 1, 4, 6, 8, 10, and 12-14 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 23 February 2021. Accordingly, the objections to the claims have been withdrawn.	
Claim Rejections - 35 USC § 112
Claims 1-14 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 23 February 2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cetnar (US 6764113).
Regarding claim 1, Cetnar discloses an operating device (see fig 1) for opening of a locking mechanism (see fig 8) of a motor vehicle latch, the operating device comprising: an anti-theft lock device (74), a central locking device (72), a child lock device (70), wherein the anti-theft lock device, the central locking device, and the child lock device are formed as independent devices (see fig 3; note that 72 and 74 are distinct and separate components), and a multifunctional coupling lever (24) which is capable of opening the locking mechanism by an opening movement (see col 3, lines 6-15), where each of the anti-theft lock device, the central locking device, or the child lock device are configured to prevent the opening movement of the multifunctional coupling lever (via movement of 30 and/or 32; see col 4, lines 6-44), and wherein the multifunctional coupling lever is separately engageable with each of the locking mechanism, the anti-theft locking device, the central locking device, and the child lock device (indirectly via 30 and 32).
Regarding claim 5, Cetnar discloses the operating device according to claim 1, comprising a towing arm (vertical arm of 24 as viewed in fig 2 which includes 28) of the multifunctional coupling lever, which lies adjacent to an axis (at 36) around which the multifunctional coupling lever is rotatable.
Regarding claim 6, Cetnar discloses the operating device according to claim 5, wherein an internal operating lever (32) has a contact surface (surface of 32 adjacent 28 as viewed in fig 2) which lies adjacent to a laterally protruding pin (28) of the multifunctional coupling lever for transfer of a movement of the internal operating lever to the multifunctional coupling lever to cause the opening movement (see col 3, lines 28-30).
Regarding claim 7, Cetnar discloses the operating device according to claim 1, wherein the child lock device includes a child lock lever (70 is interpreted as a lever) which blocks a rotational movement of a securing arm (vertical arm of 24 as viewed in fig 2 which includes 28) of the multifunctional coupling lever when the child lock is activated and prevents the opening movement (see col 4, lines 33-39).
Regarding claim 8, Cetnar discloses the operating device according to claim 1, wherein the anti-theft lock device includes an anti-theft lock lever (74 is interpreted as a lever) which lies adjacent to a contact surface of the multifunctional coupling lever when the anti-theft device is engaged and prevents the opening movement of the multifunctional coupling lever (see fig 5 and col 4, lines 25-32; note that 74 is adjacent 28 in this condition).
Regarding claim 9, Cetnar discloses the operating device according to claim 8 further comprising an electrical drive (54, 58) for pivoting the anti-theft lock lever (see fig 3).
Regarding claim 10, Cetnar discloses the operating device according to claim 1, wherein the central locking device includes a central locking lever (72 is interpreted as a lever) which is capable of lying adjacent to a contact surface of the multifunctional coupling lever for prevention of the opening movement (see fig 4 and col 4, lines 9-14; note that 72 is adjacent 28 in this condition).
Regarding claim 11, Cetnar discloses the operating device according to claim 10, further comprising an electrical drive (54, 58) for pivoting the central locking lever (see fig 3).
Regarding claim 12, Cetnar discloses the operating device according to claim 1, wherein the central locking device includes a central locking lever (72 is interpreted as a lever).
Regarding claim 13, Cetnar discloses the operating device according to claim 1, wherein an anti-theft lock lever (74 is interpreted as a lever) of the anti-theft lock device and a central locking lever (72 is interpreted as a lever) of the central locking device are rotatably mounted on a common axis (58).
Regarding claim 14, Cetnar discloses a motor vehicle latch (see fig 1) with an operating device according to claim 1 (see rejection of claim 1 above), and a locking mechanism (see fig 8) comprising a catch (11) and a pawl (13), wherein axes (at least 18 and 40) of rotatably mounted components (at least 16 and 38) of the operating device are vertically aligned to axes (i.e., 36 and the parallel, unlabeled axis of 11) of the catch and the pawl (see figs 1 & 2).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cetnar (US 6764113). [Please note that the following rejection relies on a different interpretation of Cetnar than that presented above.]
Regarding claim 1, Cetnar discloses an operating device (see fig 1) for opening of a locking mechanism (see fig 8) of a motor vehicle latch, the operating device comprising: an anti-theft lock device (74), a central locking device (72), a child lock device (70), wherein the anti-theft lock device, the central locking device, and the child lock device are formed as independent devices (see fig 3; note that 72 and 74 are distinct and separate components), and a multifunctional coupling lever (30, 32) which is capable of opening the locking mechanism by an opening movement (i.e., movement which causes engagement and rotation of 28), where each of the anti-theft lock device, the central locking device, or the child lock device are configured to prevent the opening movement of the multifunctional coupling lever (see col 4, lines 6-44), and wherein the multifunctional coupling lever is separately engageable with each of the locking 
Regarding claim 2, Cetnar discloses the operating device according to claim 1, wherein the multifunctional coupling lever is moveable from a starting position (position shown in fig 2) into a first direction (to the right as viewed in fig 2) for opening the locking mechanism and the multifunctional coupling lever is moveable from the starting position into a second direction (counterclockwise as viewed in fig 2; compare fig 2 & at least fig 4) which disconnects the multifunctional coupling lever from an internal operating lever (24) of the operating device, where in a coupled state (see fig 2), the opening movement of the multifunctional coupling lever is caused by pivoting of the internal operating lever (i.e., the opening movement is only the opening movement because of the pivoting of 24 via engagement of 30, 32 with 28).
Regarding claim 3, Cetnar discloses the operating device according to claim 2, wherein the multifunctional coupling lever is movable into the starting position by a spring (see col 3, lines 18-20 and 28-30).
Regarding claim 4, Cetnar discloses the operating device according to claim 1, wherein the multifunctional coupling lever is movable into the second direction from the starting position by pivoting of a child lock lever (70 is interpreted as a lever) of the child lock device (see fig 6), by pivoting of a central locking lever (72 is interpreted as a lever) of the central locking device (see fig 4) and/or by pivoting of an anti-theft lock lever (74 is interpreted as a lever) of the anti-theft lock device (see fig 5).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 20, 2021